Exhibit 10.1

EXECUTION COPY

STOCKHOLDER’S AGREEMENT

by and between

DEUTSCHE TELEKOM AG

and

METROPCS COMMUNICATIONS, INC.

DATED AS OF APRIL 30, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I DEFINITIONS      1   

Section 1.1

   Definitions      1   

Section 1.2

   Other Definitional Provisions      6    Article II REPRESENTATIONS AND
WARRANTIES      7   

Section 2.1

   Representations and Warranties of the Company      7   

Section 2.2

   Representations and Warranties of the Stockholder      7    Article III
CORPORATE GOVERNANCE      8   

Section 3.1

   Board Representation      8   

Section 3.2

   Specified Actions      10   

Section 3.3

   Organizational Documents Actions      11   

Section 3.4

   Debt Amendments      11   

Section 3.5

   Information      11   

Section 3.6

   Director Consent Rights      13    Article IV TRANSFERS OF COMMON STOCK     
13   

Section 4.1

   Certain Acquisitions      13   

Section 4.2

   Certain Dispositions      14    Article V REGISTRATION RIGHTS      14   

Section 5.1

   Shelf Registration      14   

Section 5.2

   Demand Registration      15   

Section 5.3

   Registration Obligations      15   

Section 5.4

   Piggy-Back Registration      16   

Section 5.5

   Cutbacks      17   

Section 5.6

   Termination of Registration Obligation      17   

Section 5.7

   Registration Procedures      18   

Section 5.8

   Registration Expenses      23   

Section 5.9

   Indemnification; Contribution      23   

Section 5.10

   Indemnification Procedures      24   

Section 5.11

   Transferee Registration Rights      25    Article VI NON-COMPETITION      26
  

Section 6.1

   Non-Competition      26   

Section 6.2

   Reasonable Scope      27    Article VII MISCELLANEOUS      27   

Section 7.1

   Injunctive Relief      27   

Section 7.2

   Assignment      27   

Section 7.3

   Amendments; Waiver      27   

Section 7.4

   Termination      28   

Section 7.5

   Notices      28   

Section 7.6

   Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury      29   

Section 7.7

   Interpretation      29   

Section 7.8

   Entire Agreement; No Other Representations      30   

Section 7.9

   No Third-Party Beneficiaries      30   

Section 7.10

   Severability      30   

Section 7.11

   Counterparts      30   

 

i



--------------------------------------------------------------------------------

STOCKHOLDER’S AGREEMENT, dated as of April 30, 2013 (this “Agreement”), by and
between DEUTSCHE TELEKOM AG, an Aktiengesellschaft organized and existing under
the Laws of the Federal Republic of Germany (the “Stockholder”), and METROPCS
COMMUNICATIONS, INC., a Delaware corporation (the “Company”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings
assigned to such terms in that certain Business Combination Agreement, dated as
of October 3, 2012 (the “Business Combination Agreement”), by and among the
Stockholder, the Company, T-Mobile Global Zwischenholding GmbH, T-Mobile Global
Holding GmbH (“Holding”), and T-Mobile USA, Inc. (“TMUS”).

W I T N E S S E T H:

WHEREAS, the Company and the Stockholder have entered into the Business
Combination Agreement, pursuant to which, among other things, Holding desires to
sell to the Company, and the Company desires to purchase from Holding, all of
the issued and outstanding equity interests of TMUS in exchange for the issuance
of a certain amount of shares of Common Stock (as defined below) to Holding and
other consideration, all upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the Company and the Stockholder desire to establish in this Agreement
certain rights and obligations in respect of the shares of common stock, par
value $0.0001 per share, of the Company (the “Common Stock”) received by
Holding, and related matters concerning the Stockholder’s relationship with and
investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Acquiror Purchase Offer” shall have the meaning set forth in Section 4.2(c).

“Affiliate” shall mean with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person, provided that the Stockholder shall not
be deemed to be an Affiliate of the Company and vice versa.

“Affiliated Directors” shall mean Directors who are also officers, employees,
directors or Affiliates of the Stockholder.

“Agreement” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation), (ii) having the
right to become the Beneficial Owner of such securities (whether such right is
exercisable immediately or only after the passage of time or the occurrence of
conditions) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise, or (iii) having an exercise or conversion privilege or a settlement
payment or mechanism with respect to any option, warrant, convertible security,
stock appreciation, swap agreement or other security, contract right or
derivative position, whether or not currently exercisable, at a price related to
the value of the securities for which Beneficial Ownership is being determined
or a value determined in whole or part with reference to, or derived in whole or
in part from, the value of the securities for which Beneficial Ownership is
being determined that increases in value as the value of the securities for
which Beneficial Ownership is being determined increases or that provides to the
holder an opportunity, directly or indirectly, to profit or share in any profit
derived from any increase in the value of the securities for which Beneficial
Ownership is being determined (excluding any interests, rights, options or other
securities set forth in Rule 16a-1(c)(1)-(5) or (7) promulgated pursuant to the
Exchange Act).

“Blackout Period” shall have the meaning set forth in Section 5.3(c).

“Board” shall mean, as of any date, the Board of Directors of the Company in
office on that date.

“Business Combination Agreement” shall have the meaning set forth in the
Preamble.

“Business Day” shall mean any day other than a Saturday, a Sunday, a federal
holiday or a day on which banks in the City of New York or in Bonn, Germany are
authorized or obligated by Law to close.

“Chosen Courts” shall have the meaning set forth in Section 7.6.

“Claim Notice” shall have the meaning set forth in Section 5.10(a).

“Claims” shall have the meaning set forth in Section 5.9(a).

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Company Information” shall have the meaning set forth in Section 3.5(b).

“Competing Business” shall have the meaning set forth in Section 6.1.

“Control” shall mean the possession, direct or indirect, of the power to direct,
or cause the direction of, the management and policies of a Person, whether
through the ownership of voting securities, voting equity, limited liability
company interests, general partner interests, or voting interests, by contract
or otherwise.

 

-2-



--------------------------------------------------------------------------------

“Debt to Cash Flow Ratio” shall have the meaning set forth in the indenture or
other instrument governing the terms of the Stockholder Notes, as in effect on
the date hereof.

“Demand Registration Statement” shall have the meaning set forth in Section 5.2.

“Demand Request” shall have the meaning set forth in Section 5.2.

“Director” shall mean any member of the Board.

“EDGAR” shall have the meaning set forth in Section 5.7(a)(ii).

“Effective Period” shall have the meaning set forth in Section 5.7(a)(iii).

“Encumbrance” shall mean any lien, pledge, charge, claim, encumbrance,
hypothecation, security interest, option, lease, license, mortgage, easement or
other restriction or third-party right of any kind, including any right of first
refusal, tag-along or drag-along rights or restriction on voting, transferring,
lending, disposing or assigning, in each case other than pursuant to this
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Registration Rights Agreement” shall mean the Registration Rights
Agreement, effective as of April 24, 2007, by and among MetroPCS and the
stockholders listed therein.

“Holding” shall have the meaning set forth in the Preamble.

“Indebtedness” shall have the meaning set forth in the indenture or other
instrument governing the terms of the Stockholder Notes, as in effect on the
date hereof.

“Indemnifying Party” shall have the meaning set forth in Section 5.10(a).

“Lock-Up Period” shall have the meaning set forth in Section 4.2(a).

“Maximum Number” shall have the meaning set forth in Section 5.5.

“Non-Affiliated Directors” shall mean any Directors who are not Affiliated
Directors.

“NYSE” shall mean the New York Stock Exchange.

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, by-laws, limited liability company agreement, partnership
agreement or other constituent document or documents, each in its currently
effective form as amended from time to time.

“Other Holder” shall have the meaning set forth in Section 5.5.

 

-3-



--------------------------------------------------------------------------------

“Permitted Debt” shall have the meaning set forth in the indenture or other
instrument governing the terms of the Stockholder Notes, as in effect on the
date hereof.

“Permitted Liens” shall have the meaning set forth in the indenture or other
instrument governing the terms of the Stockholder Notes, as in effect on the
date hereof.

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, governmental entity or other entity of
any kind or nature.

“Piggy-Back Registration” shall have the meaning set forth in Section 5.4.

“Piggy-Back Request” shall have the meaning set forth in Section 5.4.

“Piggy-Back Securities” shall have the meaning set forth in Section 5.4.

“Potential Default” shall have the meaning set forth in Section 3.4.

“Proposed Acquiror” shall have the meaning set forth in Section 4.2(b).

“Proposed Acquisition” shall have the meaning set forth in Section 4.1(b).

“Proposed Sale” shall have the meaning set forth in Section 4.2(b).

“Purchaser Shares” shall mean the shares of Common Stock Beneficially Owned, as
of the date of determination, by the Stockholder and any other securities issued
in respect thereof or into which such shares of Common Stock shall be converted
or exchanged in connection with stock dividends or distributions, combinations
or any similar recapitalizations on or after the date hereof.

“Registrable Debt” shall mean, at any time, notes, debentures or other debt
securities of the Company or any of its Subsidiaries that are Beneficially Owned
by the Stockholder.

“Registrable Securities” shall mean the Registrable Shares and the Registrable
Debt.

“Registrable Securities Transferee” shall have the meaning set forth in
Section 5.11(a).

“Registrable Shares” shall mean, at any time, the Purchaser Shares that are
Beneficially Owned by the Stockholder.

“Required Approval” shall have the meaning set forth in Section 4.1(b).

“Representatives” shall have the meaning set forth in Section 3.5(b).

 

-4-



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such rule.

“S-3 Eligible” shall have the meaning set forth in Section 5.1.

“Stockholder” shall have the meaning set forth in the Preamble.

“Stockholder Designees” shall have the meaning set forth in Section 3.1(b).

“Stockholder Notes” shall mean the DT Notes, as defined in the Business
Combination Agreement.

“Stockholder Purchase Offer” shall have the meaning set forth in Section 4.1(b).

“Subsidiary” shall mean, with respect to any Person, any entity, whether
incorporated or unincorporated, of which (i) voting power to elect a majority of
the board of directors, management committee or others performing similar
functions with respect to such other Person is held by the first mentioned
Person and/or by any one or more of its Subsidiaries, (ii) a general partnership
interest is held by such first mentioned Person and/or by any one or more of its
Subsidiaries (excluding partnerships where such first mentioned Person (A) does
not Beneficially Own a majority of the general partnership interests or voting
interests and (B) does not otherwise Control such entity, directly or
indirectly, by contract, arrangement or otherwise), or (iii) at least 50% of the
Equity Interests of such other Person is, directly or indirectly, owned or
Controlled by such first mentioned Person and/or by any one or more of its
Subsidiaries.

“Takedown Prospectus Supplement” shall have the meaning set forth in
Section 5.1.

“Takedown Request” shall have the meaning set forth in Section 5.1.

“TMUS” shall have the meaning set forth in the Preamble.

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition to any Person, including those by way of spin-off (such as through a
dividend), hedging or derivative transactions or otherwise; provided, however,
that any tender or exchange offer, merger (other than a merger by the
Stockholder to effect a reorganization or recapitalization), amalgamation, plan
of arrangement or consolidation or any similar transaction in which each holder
of capital stock of the Stockholder (other than, if applicable, the Person
proposing such transaction) disposes, sells, transfers or assigns or is offered
the opportunity to dispose, sell, transfer or assign some or all of the capital
stock of the Stockholder Beneficially Owned by each such holder or which
otherwise results in the acquisition of some or all of the capital stock of the
Stockholder Beneficially Owned by each such holder shall not be deemed to be the
Transfer of any Purchaser Shares Beneficially Owned by the Stockholder.

 

-5-



--------------------------------------------------------------------------------

“Votes” shall mean the number of votes entitled to be cast generally in the
election of Directors.

“Voting Percentage” of a Person shall mean, as of the date of determination, the
ratio, expressed as a percentage, of (i) the Votes entitled to be cast by the
holders of the Voting Securities Beneficially Owned by such Person to (ii) the
aggregate Votes entitled to be cast by all holders of the then-outstanding
Voting Securities.

“Voting Securities” shall mean, together, (i) the Common Stock and (ii) any
class of capital stock or other securities of the Company other than the Common
Stock that are entitled to vote generally in the election of Directors.

Section 1.2 Other Definitional Provisions. Unless the express context otherwise
requires:

(a) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) the words “date hereof”, when used in this Agreement, shall refer to the
date set forth in the Preamble;

(c) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(d) the terms defined in the present tense have a comparable meaning when used
in the past tense, and vice versa;

(e) any references herein to “Dollars” and “$” are to United States Dollars;

(f) any references herein to a specific Section, Schedule, Annex or Exhibit
shall refer, respectively, to Sections, Schedules, Annexes or Exhibits of this
Agreement;

(g) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(h) references herein to any gender includes each other gender; and

(i) the word “or” shall not be exclusive.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to the Stockholder that, as of the date hereof:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

(b) The Company has all requisite power and authority and has taken all action
necessary in order to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Company of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action of the Company. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Agreement by the Stockholder, constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws affecting the enforcement of creditors’ rights generally or, as to
enforceability, by general equitable principles.

(c) The execution and delivery of this Agreement by the Company and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of the
Company, (ii) a breach or violation of, a termination (or right of termination)
or default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of the Company (with or without
notice, lapse of time or both) pursuant to, any agreement, lease, license,
contract, note, mortgage, indenture, arrangement or other obligation binding
upon the Company, or (iii) conflict with, breach or violate any Law applicable
to the Company or by which its properties are bound or affected, except, in the
case of clause (ii) or (iii) above, for any breach, violation, termination,
default, creation or acceleration that would not, individually or in the
aggregate, reasonably be likely to impair in any material respect the ability of
the Company to perform its obligations under this Agreement.

(d) The Company is a “well-known seasoned issuer” (as defined in Rule 405
promulgated under the Securities Act) eligible to register the Registrable
Shares for resale by the Stockholder on a registration statement on Form S-3
under the Securities Act. The Company is subject to the reporting requirements
of the Exchange Act.

Section 2.2 Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to the Company that, as of the date hereof:

(a) The Stockholder is an Aktiengesellschaft organized and existing under the
Laws of the Federal Republic of Germany.

(b) The Stockholder has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by the Stockholder of this Agreement and the performance of its
obligations hereunder have been

 

-7-



--------------------------------------------------------------------------------

duly authorized by all necessary action of the Stockholder. This Agreement has
been duly executed and delivered by the Stockholder and, assuming the due
authorization, execution and delivery of this Agreement by the Company,
constitutes the legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally or, as to enforceability, by general equitable
principles.

(c) The execution and delivery of this Agreement by the Stockholder and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of the
Stockholder, (ii) a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under, or the creation of an Encumbrance on any of the assets of the Stockholder
(with or without notice, lapse of time or both) pursuant to, any agreement,
lease, license, contract, note, mortgage, indenture, arrangement or other
obligation binding upon the Stockholder, or (iii) conflict with, breach or
violate any Law applicable to the Stockholder or by which its properties are
bound or affected, except, in the case of clause (ii) or (iii) above, for any
breach, violation, termination, default, creation or acceleration that would
not, individually or in the aggregate, reasonably be likely to impair in any
material respect the ability of the Stockholder to perform its obligations under
this Agreement.

ARTICLE III

CORPORATE GOVERNANCE

Section 3.1 Board Representation. At all times when the Stockholder’s Voting
Percentage is 10% or more:

(a) The Company and the Stockholder shall use their reasonable best efforts to
cause at least three of the Directors to be considered “independent” under the
rules of the SEC, the NYSE and any other or additional exchange on which the
securities of the Company are listed, including for purposes of Rule 10A-3
promulgated under the Exchange Act (or any successor rule thereto).

(b) The Stockholder shall have the right to designate a number of individuals to
be nominees for election to the Board (“Stockholder Designees”) equal to the
Stockholder’s Voting Percentage multiplied by the total number of Directors that
the Company would have if there were no vacancies, rounded to the nearest whole
number (and in any event not less than one), and the Company and the Stockholder
shall use their reasonable best efforts to cause such Stockholder Designees to
be elected to the Board; provided that the number of Directors who are
Affiliated Directors shall not in any event exceed a number equal to the
Stockholder’s Voting Percentage multiplied by the total number of Directors that
the Company would have if there were no vacancies, rounded to the nearest whole
number greater than zero. If at any time the Stockholder’s Voting Percentage is
less than 10%, the Stockholder shall promptly cause all of the Stockholder
Designees then serving as Directors to resign from the Board, and the
contractual rights of the Stockholder to designate one or more Stockholder
Designees pursuant to this Article III shall forever terminate.

 

-8-



--------------------------------------------------------------------------------

(c) The Company shall cause any committee of the Board to include in its
membership a number of Stockholder Designees then serving as Directors equal to
the Stockholder’s Voting Percentage multiplied by the total number of members
that such committee would have if there were no vacancies on such committee,
rounded to the nearest whole number, except to the extent that such membership
would violate the rules of the SEC, the NYSE and any other or additional
exchange on which the securities of the Company are listed, or any other
applicable securities Laws; provided, however, that no committee may consist
solely of Affiliated Directors. If at any time the number of Stockholder
Designees then serving as Directors or as members of any committee of the Board
exceeds the number of Stockholder Designees the Stockholder is entitled to
designate to the Board or any committee thereof pursuant to this Article III,
the Stockholder shall cause the number of Stockholder Designees then serving as
Directors or as members of such committee of the Board representing such excess
to resign immediately as Directors or committee members, as applicable.

(d) Each Stockholder Designee shall not be prohibited or disqualified from
serving as a Director pursuant to any rule or regulation of the SEC, the NYSE or
any other or additional exchange on which securities of the Company are listed
or by applicable Law. The Stockholder shall, and shall cause the Stockholder
Designees to, timely provide the Company with accurate and complete information
relating to the Stockholder and the Stockholder Designees that may be required
to be disclosed by the Company under the Securities Act or the Exchange Act,
including such information required to be furnished by the Company with respect
to the Stockholder Designees in a proxy statement pursuant to Rule 14a-101
promulgated under the Exchange Act, and the nationality of such Stockholder
Designee. In addition, at the Company’s request, the Stockholder shall cause the
Stockholder Designees to complete and execute the Company’s director and officer
questionnaire prior to being elected to the Board or standing for reelection at
an annual meeting of stockholders or at such other time as may be reasonably
requested by the Company.

(e) With respect to each meeting of stockholders of the Company at which
Directors are to be elected, the Company shall provide the Stockholder with
notice of such meeting not less than 120 days prior to the date thereof, and the
Stockholder shall provide the Company with written notice of the names (together
with all other information requested by the Company pursuant to Section 3.1(d))
of the Stockholder Designees to be nominated for election at such meeting not
more than 30 days following the delivery of such notice. If the Stockholder
shall fail to timely provide the Company with the names of that number of
Stockholder Designees equal to the number of Stockholder Designees the
Stockholder is entitled to designate pursuant to this Article III, the
Nominating Committee of the Board may select alternative nominees for such
positions. If any Stockholder Designee is not qualified, available or eligible
to stand for election, then the Stockholder may name an acceptable and available
replacement Stockholder Designee and any such Stockholder Designee will be
included as a nominee for election at such meeting if written notice of the name
of such Stockholder Designee is provided to the Company within a reasonable
period of time prior to the mailing of the proxy statement for such meeting. The
Company shall cause the Stockholder Designees to be included in the slate of
Directors approved and recommended by the Board for election at such meeting and
shall use its reasonable best efforts to cause the election of each such
Stockholder Designee, including soliciting proxies in favor of the election of
such Stockholder Designees at such meeting.

 

-9-



--------------------------------------------------------------------------------

(f) In the event the size of the Board is increased at any time and as a result
of such increase, the Stockholder shall be entitled to designate one or more
additional Stockholder Designees based upon the increased size of the Board and
its then Voting Percentage pursuant to this Section 3.1, (i) the Stockholder
shall be entitled promptly to designate such Stockholder Designees, and (ii) the
Company shall cause the prompt appointment or election of such Stockholder
Designee(s) as Director(s).

(g) Upon the resignation, retirement, death or other removal (with or without
cause) from office of any Stockholder Designee serving as a Director at a time
when the Stockholder has the right under this Section 3.1 to designate a
replacement Stockholder Designee, (i) the Stockholder shall be entitled promptly
to designate a replacement Stockholder Designee and (ii) the Company shall cause
the prompt appointment or election of such replacement Stockholder Designee as a
Director.

Section 3.2 Specified Actions. In addition to any other vote, consent or
approval required by the Company’s Organizational Documents, this Agreement or
applicable Law, for so long as the Stockholder’s Voting Percentage is 30% or
greater, the Company shall not, and shall cause its Subsidiaries not to, take or
agree to take any of the following actions, in each case without the prior
written consent of the Stockholder, which consent the Stockholder may withhold
in its sole discretion:

(a) create, incur, issue, assume or otherwise become liable for (including
through a merger, acquisition or otherwise) or refinance or guarantee any
Indebtedness (excluding any Permitted Debt) that would result in the Company and
its subsidiaries, on a consolidated basis, having or being liable for
Indebtedness in an aggregate principal amount that would result in the Debt to
Cash Flow Ratio for the Company’s most recently ended four full fiscal quarters
for which financial statements are available to be greater than 5.25 to 1.0 on a
pro forma basis as if the additional Indebtedness had been incurred at the
beginning of such four-quarter period;

(b) take any action or enter into any transaction that would reasonably be
expected to result in a breach of or default under any credit agreement,
indenture, note, or similar instrument or security to which the Stockholder or
any of its Affiliates is a party or is bound;

(c) acquire (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any business, debt or equity interests, operations
or assets of any Person, or make any investment in or loan to any Person, in any
single transaction or series of related transactions (excluding the acquisition
of products and equipment in the ordinary course of business), for consideration
in excess of $1,000,000,000;

(d) sell, lease, transfer, Encumber (other than Permitted Liens) or otherwise
dispose of (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any division, business, or operations of the Company
or any of its Subsidiaries, or any equity interests of the Company or any of its
Subsidiaries, in any single transaction or series of related transactions, for
consideration in excess of $1,000,000,000;

(e) change the size of the Board;

 

-10-



--------------------------------------------------------------------------------

(f) issue any equity or equity-linked securities or other Voting Securities of
the Company or any of its Subsidiaries, in any single transaction or series of
related transactions, (i) constituting 10% or more of the then outstanding
shares of Common Stock (other than grants of incentive awards to officers or
employees of the Company or its Subsidiaries that are approved by the Board or
the applicable committee thereof or issuances of securities to the Company or
any of its wholly-owned Subsidiaries) or (ii) for the purpose of redeeming or
purchasing any indebtedness of the Company held by the Stockholder or its
Affiliates;

(g) (i) except as required in the Organizational Documents, repurchase or redeem
any equity (or equity-based) securities of the Company or any of its non-wholly
owned Subsidiaries, or (ii) make any extraordinary or in-kind dividend with
respect to any of the equity (or equity-based) securities of the Company or any
of its Subsidiaries, other than a dividend on a pro rata basis with respect to
all stockholders of the Company, or a dividend to the Company or any of its
wholly owned Subsidiaries; or

(h) hire, or terminate without cause, its Chief Executive Officer, or agree to
do so.

Section 3.3 Organizational Documents Actions. In addition to any other vote,
consent or approval required by the Company’s Organizational Documents, this
Agreement or applicable Law, for so long as the Stockholder’s Voting Percentage
is 5% or greater, the Company shall not amend or seek to amend its
Organizational Documents (including, for the avoidance of doubt, the creation of
any shareholder rights plan or other amendment intended to limit the
Stockholder’s ownership or acquisition of securities of the Company) in any
manner that could limit, restrict or adversely affect the Stockholder or its
rights thereunder without the prior written consent of the Stockholder, which
consent may be withheld in its sole discretion.

Section 3.4 Debt Defaults. The Company shall notify the Stockholder any time it
is reasonably likely that the Company will default on any Indebtedness (as
defined in the Business Combination Agreement) with a principal amount greater
than $75 million (a “Potential Default”). Thereupon, the Stockholder shall have
the right, but not the obligation, to provide new debt financing to the Company
up to the amount of the Indebtedness that is the subject of the Potential
Default plus any applicable prepayment or other penalties, on the same terms and
conditions as such Indebtedness (together with any waiver of the Potential
Default). If Stockholder elects to provide the Company with new debt financing,
the Company shall take any actions reasonably requested by the Stockholder
(i) to prepare documentation reflecting the terms and conditions of the new debt
financing; (ii) to repay the Indebtedness that is the subject of the Potential
Default; and (iii) to take any other action necessary or desirable to avert the
Potential Default.

Section 3.5 Information.

(a) For so long as the Stockholder’s Voting Percentage is 10% or greater, the
Stockholder shall be entitled to the information and consultation rights set
forth in this Section 3.5 with respect to the Company and its Subsidiaries, in
addition to any other vote, consent or approval rights set forth herein, in the
Company’s Organizational Documents or otherwise: (i) the Stockholder shall be
entitled to consult with the officers of the Company with respect to

 

-11-



--------------------------------------------------------------------------------

the Company’s business and financial matters, including management’s proposed
annual operating plans, and, upon request, members of management will meet with
representatives of the Stockholder at mutually agreeable times and places for
such consultation, including to review progress in achieving said plans;
provided that such consultation shall not unreasonably disrupt the normal
operations of the Company or its Subsidiaries and the Stockholder shall be
responsible for any out-of-pocket costs and expenses incurred by the Company in
connection with such consultation; (ii) the Company shall furnish the
Stockholder with such available financial and operating data and other
information with respect to the business and properties of the Company and its
Subsidiaries as the Stockholder may reasonably request; provided that such
request must be made through the Company’s chief financial officer or one or
more individuals designated by such person, and in any event, if a Stockholder
Designee is then serving as a Director, with all information provided to members
of the Board; and (iii) the Stockholder shall be entitled to inspect all books
and records and facilities and properties of the Company at reasonable times and
intervals.

(b) Subject to the requirements of applicable Law, regulations and rules
(including the regulations and rules of the NYSE and any other or additional
exchange on which the securities of the Company are listed), the Stockholder
shall, and shall cause its officers, directors, employees, accountants, counsel
and consultants (“Representatives”) and the Stockholder Designees to, keep
confidential all information and documents of the Company and its Affiliates
obtained by the Stockholder and the Stockholder Designees (the “Company
Information”) unless the Company Information (i) is or becomes publicly
available other than as a result of a breach of this Section 3.5 by the
Stockholder, including by way of actions taken by its Representatives or the
Stockholder Designees; (ii) was within the possession of the Stockholder or the
Stockholder Designees prior to being furnished such information by or on behalf
of the Company on a non-confidential basis; provided that the source of such
information was not known by the Stockholder, its Representatives or the
Stockholder Designees to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company or
any of its Subsidiaries with respect to the Company Information; (iii) was
available to the Stockholder or the Stockholder Designees on a non-confidential
basis from a source other than the Company, any of its Subsidiaries or any of
its or their Representatives; provided that such source was not known to the
Stockholder or the Stockholder Designees to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the Company or any of its Subsidiaries with respect to such
Company Information; or (iv) was independently developed by or on behalf of the
Stockholder without violating any of the obligations under this Section 3.5. The
Stockholder shall, and shall cause its controlled Affiliates, Representatives,
and the Affiliated Directors to, comply with applicable law regarding insider
trading in the Company’s securities to the extent any of them is in possession
of Company Information.

(c) The Stockholder hereby acknowledges that it is aware and will advise its
Representatives who are informed as to the matters which are the subject of this
Agreement, that the United States securities Laws prohibit any Person who is in
possession of material, non-public information concerning the matters that are
the subject of this Agreement from purchasing or selling securities of the
Company or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell securities.

 

-12-



--------------------------------------------------------------------------------

(d) From the date hereof until the next subsequent filing of the Company’s
annual report on Form 10-K, the Stockholder agrees to use its commercially
reasonable efforts to assist the Company with the integration of TMUS and its
Subsidiaries into the Company’s internal control structure and procedures for
financial reporting compliance with the requirements of Rule 404 of the
Sarbanes-Oxley Act of 2002.

Section 3.6 Director Consent Rights.

(a) In addition to any other vote, consent or approval required by the Company’s
Organizational Documents, this Agreement, applicable Law or otherwise, during
the term of this Agreement, the Stockholder agrees not to, and shall cause the
Stockholder Designees then serving as Directors not to, support, enter into or
vote in favor of any transaction between, or involving both (A) the Company and
(B) the Stockholder or an Affiliate of the Stockholder unless such transaction
is approved by a majority of the Directors, which majority includes a majority
of the Non-Affiliated Directors (it being understood that such approval or
similar approvals in this Agreement shall not require any separate vote or
consent of the Non-Affiliated Directors).

(b) From and after the Closing, the Stockholder agrees that the Non-Affiliated
Directors shall direct and make any determinations with respect to the Company’s
post-Closing actions under Section 2.4 of the Business Combination Agreement.

ARTICLE IV

TRANSFERS OF COMMON STOCK

Section 4.1 Certain Acquisitions. (a) The Stockholder shall not, and shall cause
each of its Affiliates not to, directly or indirectly, alone or in concert with
any other Person, acquire, offer to acquire or agree to acquire (including from
the Company) Beneficial Ownership of any Common Stock that would cause the
Stockholder’s and its Affiliates’ Voting Percentage to exceed 80.1%, except in
accordance with the following provisions of this Section 4.1.

(b) If the Stockholder or its Affiliates proposes to acquire Common Stock that
would cause the Stockholder’s Voting Percentage to exceed 80.1% (the “Proposed
Acquisition”), the Stockholder or its Affiliates shall offer to acquire all of
the then-outstanding Common Stock at the same price and on the same terms and
conditions as the Proposed Acquisition (the “Stockholder Purchase Offer”). For
the avoidance of doubt, the Stockholder Purchase Offer may contemplate a merger
or other consolidation, a tender offer, or any other transaction that could
permit the acquisition of all of the then-outstanding Common Stock. The
Stockholder shall not, and shall cause its Affiliates not to, consummate, in
whole or in part, any Proposed Acquisition or Stockholder Purchase Offer unless
such Stockholder Purchase Offer is either (i) accepted and approved by a
majority of the Directors, which majority includes a majority of the
Non-Affiliated Directors, or (ii) accepted or approved by holders of a majority
of the Common Stock held by stockholders of the Company other than the
Stockholder and its Affiliates (either of clause (i) or (ii), the “Required
Approval”). The Stockholder may, in its sole discretion, withdraw any
Stockholder Purchase Offer and terminate any Proposed Acquisition at any time.

 

-13-



--------------------------------------------------------------------------------

Section 4.2 Certain Dispositions. (a) The Stockholder shall not Transfer any
Registrable Shares during the 18-month period commencing at the Closing (the
“Lock-Up Period”) other than Transfers (i) approved by a majority of the
Directors, which majority includes a majority of the Non-Affiliated Directors,
(ii) in connection with any transaction (including any merger or other
consolidation or reorganization, tender or exchange offer, or any other similar
transaction) generally available to holders of Common Stock, or to which shares
of Common Stock are subject, on terms at least as favorable to such holders of
Common Stock as those on which the Stockholder participates in such transaction,
or (iii) following the 183-day period commencing at the Closing, in transactions
not involving the public offer or sale of Registrable Shares and in which the
applicable transferee(s) shall be subject to the restrictions set forth in this
Section 4.2(a).

(b) Subject to Section 4.2(a), the Stockholder and its Affiliates may freely
Transfer their Common Stock subject to applicable Law, provided that if the
Stockholder intends to Transfer any Common Stock to a third party (the “Proposed
Acquiror”), as a result of which Transfer (to the knowledge of Stockholder
following reasonable inquiry) the Proposed Acquiror’s Voting Percentage would be
greater than 30% (the “Proposed Sale”), then the Stockholder shall not effect
such Proposed Sale other than in accordance with Section 4.2(c).

(c) No Proposed Sale shall be consummated unless the Proposed Acquiror shall
contemporaneously make a binding offer to acquire all of the then-outstanding
Common Stock of the Company, at the same price and on the same terms and
conditions as the Proposed Sale (the “Acquiror Purchase Offer”). For the
avoidance of doubt, the Acquiror Purchase Offer may contemplate a merger or
other consolidation, a tender offer, or any other transaction that permits the
acquisition of all of the then-outstanding Common Stock.

ARTICLE V

REGISTRATION RIGHTS

Section 5.1 Shelf Registration. As soon as reasonably practicable following the
Closing, and in any event within 30 days thereof, the Company shall file, and
shall thereafter use its commercially reasonable efforts to make and keep
effective (including by renewing or refiling upon expiration), a shelf
registration statement permitting the resale from time to time on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act by the Stockholder
of the Registrable Securities, which registration statement shall be filed on
(i) Form S-3, if the Company is then eligible to file a registration statement
on Form S-3 (pursuant to the General Instructions to Form S-3) (“S-3 Eligible”),
or (ii) any other appropriate form under the Securities Act for the type of
offering contemplated by the Stockholder, if the Company is not then S-3
Eligible. Thereafter, the Company shall, as promptly as reasonably practicable
following the written request of the Stockholder for a resale of Registrable
Securities (a “Takedown Request”), file a prospectus supplement (a “Takedown
Prospectus Supplement”) to such shelf registration statement filed under Rule
424 promulgated under the Securities Act with respect to resales of the
Registrable Securities pursuant to the Stockholder’s intended method of
distribution thereof, and to the extent such Takedown Prospectus Supplement is
not automatically effective upon filing, shall, subject to the terms of this
Article V, use its commercially reasonable efforts to cause such prospectus
supplement to be declared effective under the Securities Act promptly

 

-14-



--------------------------------------------------------------------------------

after the filing thereof. Each Takedown Request shall specify the Registrable
Securities to be registered, their aggregate amount, and the intended method or
methods of distribution thereof. The Stockholder agrees to provide the Company
with such information in connection with a Takedown Request as may be reasonably
requested by the Company to ensure that the Takedown Prospectus Supplement
complies with the requirements of the Securities Act.

Section 5.2 Demand Registration. At any time after the end of the Lock-Up Period
and at which time the shelf registration statement required pursuant to
Section 5.1 shall not be available for the resale of the Registrable Securities,
including if for any reason the Company shall be ineligible to maintain or use a
shelf registration statement, the Company shall, as promptly as reasonably
practicable following the written request of the Stockholder for registration
under the Securities Act of all or part of the Registrable Securities (a “Demand
Request”), file a registration statement with the SEC (a “Demand Registration
Statement”) with respect to resales of the Registrable Securities pursuant to
the Stockholder’s intended method of distribution thereof, and shall, subject to
the terms of this Article V, use its commercially reasonable efforts to cause
such Demand Registration Statement to be declared effective under the Securities
Act promptly after the filing thereof; provided that such Demand Registration
Statement shall be filed on (i) Form S-3, if the Company is then S-3 Eligible,
or (ii) any other appropriate form under the Securities Act for the type of
offering contemplated by the Stockholder, if the Company is not then S-3
Eligible. Each Demand Request shall specify the Registrable Securities to be
registered, their aggregate amount, and the intended method or methods of
distribution thereof. The Stockholder agrees to provide the Company with such
information in connection with a Demand Request as may be reasonably requested
by the Company to ensure that the Demand Registration Statement complies with
the requirements of the Securities Act.

Section 5.3 Registration Obligations.

(a) Notwithstanding anything to the contrary set forth in Section 5.1 or
Section 5.2, the Company shall not be obligated to prepare, file or cause a
Demand Registration Statement or Takedown Prospectus Supplement to become
effective:

(i) unless the expected proceeds from the sale of the Registrable Securities to
be included in such Demand Registration Statement or Takedown Prospectus
Supplement is $100,000,000 or greater; and

(ii) in the case of Registrable Shares, within 90 days after the effective date
of a Takedown Prospectus Supplement, a Demand Registration Statement or a
registration statement in which the Stockholder participated pursuant to its
piggy-back rights pursuant to Section 5.4 (provided that the number of
Registrable Shares included in such Piggy-Back Registration was not less than
60% of the number of Registrable Shares requested to be registered by the
Stockholder pursuant to the Piggy-Back Request related to such Piggy-Back
Registration), in each case with respect to Registrable Shares.

(b) Any Takedown Request or Demand Request may be revoked by notice from the
Stockholder to the Company at any time prior to the effective date of the
corresponding Takedown Prospectus Supplement or Demand Registration Statement;
provided that (i) the

 

-15-



--------------------------------------------------------------------------------

Stockholder reimburses the Company for all reasonable, out-of-pocket expenses
incurred by the Company in connection with such Takedown Request or Demand
Request, and (ii) the Stockholder shall not make another Takedown Request or
Demand Request with respect to Registrable Shares during the 45 days following
the date of a revocation with respect to Registrable Shares.

(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall be entitled to postpone and delay, for reasonable periods of time not in
excess of 60 days, but in no event more than twice in any 12-month period (a
“Blackout Period”), the filing or effectiveness of any Takedown Prospectus
Supplement or Demand Registration Statement or the offer or sale of any
Registrable Securities thereunder if one or more executive officers of the
Company shall determine in good faith that any such filing or the offering or
sale of any Registrable Securities thereunder would (i) impede, delay or
otherwise interfere with any pending or contemplated material acquisition,
disposition, corporate reorganization or other similar material transaction
involving the Company, (ii) based upon advice from the Company’s investment
banker or financial advisor, materially and adversely impede, delay or otherwise
interfere with any pending or contemplated financing, offering or sale of any
class of securities by the Company, (iii) require disclosure of material
non-public information which, if disclosed at such time, would not be in the
best interests of the Company and its stockholders, or (iv) have a material
adverse effect on the Company; provided, that in the event that the Company
proposes to register Common Stock, whether or not for sale for its own account,
during a Blackout Period, the Stockholder shall have the right to exercise its
rights under Section 5.4 with respect to such registration, subject to the
limitations contained in this Agreement on the exercise of such rights. Upon
notice by the Company to the Stockholder of any such determination, the
Stockholder shall, except as required by applicable Law, including any
disclosure obligations under Section 13 of the Exchange Act, keep the fact of
any such notice strictly confidential, and during any Blackout Period, promptly
halt any offer, sale, trading or Transfer by it of any Common Stock for the
duration of the Blackout Period set forth in such notice (or until such Blackout
Period shall be earlier terminated in writing by the Company) and promptly halt
any use, publication, dissemination or distribution of any prospectus or
prospectus supplement covering such Registrable Securities for the duration of
the Blackout Period set forth in such notice (or until such Blackout Period
shall be earlier terminated in writing by the Company) and, if so directed by
the Company, shall deliver to the Company any copies then in its possession of
any such prospectus or prospectus supplement.

(d) The Stockholder agrees that any rights granted pursuant to this Article V
shall be subject to any rights pursuant to the Existing Registration Rights
Agreement to the extent such rights remain in effect after the Closing.

(e) In connection with any offering pursuant to a Takedown Prospectus Supplement
or a Demand Registration Statement, the managing underwriter for such offering
shall be selected by the Stockholder; provided, however, that the managing
underwriter must be a nationally recognized investment banking firm.

Section 5.4 Piggy-Back Registration. If the Company at any time proposes or is
required to register any Common Stock or Company debt securities under the
Securities Act on its behalf or on behalf of any of its stockholders, on a form
and in a manner that would permit registration of the Registrable Securities
(other than in connection with dividend reinvestment

 

-16-



--------------------------------------------------------------------------------

plans, rights offerings or a registration statement on Form S-4 or S-8 or any
similar successor form), the Company shall give the Stockholder prompt written
notice of its intent to do so not less than 15 Business Days prior to the
contemplated filing date for such registration statement. Upon the written
request of the Stockholder (a “Piggy-Back Request”), given within five Business
Days following the time that the Stockholder was given any such written notice
(which request shall specify the number of Registrable Securities requested to
be registered on behalf of the Stockholder) (the “Piggy-Back Securities”), the
Company shall include in such registration statement (a “Piggy-Back
Registration”), subject to the provisions of this Section 5.4 and, in the case
of a registration on behalf of any of the Company’s stockholders, subject to the
rights of such stockholders, the number of Registrable Securities set forth in
such Piggy-Back Request.

Section 5.5 Cutbacks. In the event that (x) the Company proposes or is required
(other than pursuant to a Takedown Request or Demand Request) to register Common
Stock or Company debt securities in connection with an underwritten offering,
(y) the Stockholder has made a Piggy-Back Request with respect to such offering,
and (z) a nationally recognized investment banking firm selected by the Company
to act as managing underwriter thereof reasonably and in good faith shall have
advised the Company, the Stockholder or any other holder of Common Stock or
Company debt securities intending to offer Common Stock or Company debt
securities in the offering, as applicable (each, an “Other Holder”) in writing
that, in its opinion, the inclusion in the registration statement of some or all
of the Common Stock or Company debt securities sought to be registered by the
Company, the Stockholder or the Other Holder(s) would adversely affect the price
or success of the offering, the Company shall include in such registration
statement such number of shares of Common Stock or principal amount of Company
debt securities as the Company is advised can be sold in such offering without
such an effect (the “Maximum Number”) as follows and in the following order of
priority:

(a) if such registration is by the Company for its own account, (i) first, such
number of shares of Common Stock or principal amount of Company debt securities
as the Company proposes to register for its own account, (ii) second, to the
extent the number of shares of Common Stock or Company debt securities to be
included in the registration pursuant to clause (i) is less than the Maximum
Number, such number of Piggy-Back Securities as the Stockholder proposes to be
included pursuant to a Piggy-Back Request, and (iii) third, to the extent the
number of shares of Common Stock or Company debt securities to be included in
the registration pursuant to clauses (i) and (ii) is less than the Maximum
Number, such number of shares of Common Stock or principal amount of Company
debt securities as all Other Holders request to be included for their own
account, on a pro rata basis; or

(b) if such registration is pursuant to the demand registration rights of one or
more Other Holders, (i) first, such number of shares of Common Stock or
principal amount of Company debt securities as such Other Holder(s) and the
Stockholder propose to be included on a pro rata basis, and (ii) second, to the
extent the number of shares of Common Stock or Company debt securities to be
included in the registration pursuant to clause (i) is less than the Maximum
Number, such number of shares of the Company Common Stock or principal amount of
Company debt securities as the Company requests to be included, on a pro rata
basis.

Section 5.6 Termination of Registration Obligation. The obligation of the
Company to register Registrable Securities pursuant to this Article V and
maintain the

 

-17-



--------------------------------------------------------------------------------

effectiveness of any shelf registration statement filed pursuant to Section 5.1
and Section 5.2 shall terminate (a) solely with respect to Registrable Shares,
on the first date on which the Stockholder Voting Percentage is less than 5% and
(b) solely with respect to Registrable Debt, on the first date on which the
Stockholder no longer beneficially owns any Registrable Debt.

Section 5.7 Registration Procedures. (a) In connection with each registration
statement prepared pursuant to this Article V pursuant to which Registrable
Securities will be offered and sold, and in accordance with the intended method
or methods of distribution of the Registrable Securities as described in such
registration statement, the Company shall:

(i) use its commercially reasonable efforts to, as promptly as reasonably
practicable, prepare and file with the SEC a registration statement on an
appropriate registration form of the SEC and cause such registration statement
to become effective under the Securities Act promptly after the filing thereof,
which registration statement shall comply as to form in all materials respects
with the requirements of the applicable form and include all financial
statements required by such form to be filed therewith; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to one counsel selected by the Stockholder
draft copies of all such documents proposed to be filed at least five Business
Days prior to such filing, which documents will be subject to the reasonable
review and comment of the Stockholder and its agents and Representatives and the
underwriters, if any, and the Company shall not file any amendment or supplement
to a Takedown Prospectus Supplement or Demand Registration Statement to which
the Stockholder or the underwriters, if any, shall reasonably object;

(ii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, furnish without charge to the Stockholder, and the underwriters, if
any, at least one conformed copy of the registration statement and each
post-effective amendment or supplement thereto (including all schedules and
exhibits but excluding all documents incorporated or deemed incorporated therein
by reference, unless requested in writing by the Stockholder or an underwriter,
except to the extent such exhibits and schedules are currently available via the
SEC’s Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”)) and
such number of copies of the registration statement and each amendment or
supplement thereto (excluding exhibits and schedules) and the summary,
preliminary, final, amended or supplemented prospectuses included in such
registration statement as the Stockholder or such underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities being sold by the Stockholder (the Company hereby
consents to the use in accordance with the U.S. securities Laws of such
registration statement (or post-effective amendment thereto) and each such
prospectus (or preliminary prospectus or supplement thereto) by the Stockholder
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);

(iii) use its commercially reasonable efforts to keep such registration
statement effective until the date that is 45 days after the date such
registration statement is initially declared effective (or such shorter period
as shall terminate when all of the securities covered by the registration
statement have been disposed or withdrawn, or if such

 

-18-



--------------------------------------------------------------------------------

registration statement relates to a firm commitment underwritten offering, such
longer period as, in the opinion of counsel for the underwriters for such
offering, a prospectus is required under the Securities Act to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer (but
not in excess of 90 days) (the “Effective Period”), prepare and file with the
SEC such amendments, post-effective amendments and supplements to the
registration statement and the prospectus as may be necessary to maintain the
effectiveness of the registration for the Effective Period) and cause the
prospectus (and any amendments or supplements thereto) to be filed with the SEC;

(iv) use its commercially reasonable efforts to, as promptly as reasonably
practicable, register or qualify the Registrable Securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as are reasonably necessary, keep such
registrations or qualifications in effect for so long as the registration
statement remains in effect, and do any and all other acts and things which may
be reasonably necessary to enable the Stockholder or any underwriter to
consummate the disposition of the Registrable Securities in such jurisdictions;
provided, however, that in no event shall the Company be required to (A) qualify
to do business as a foreign corporation in any jurisdiction where it would not,
but for the requirements of this subparagraph (iv), be required to be so
qualified, (B) execute or file any general consent to service of process under
the Laws of any jurisdiction, (C) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the registration statement, or (D) subject itself
to taxation in any jurisdiction where it would not otherwise be obligated to do
so, but for this subparagraph (iv);

(v) use its commercially reasonable efforts to, as promptly as reasonably
practicable, cause all Registrable Shares covered by such registration
statement, if any, to be listed (after notice of issuance) on the NYSE or on the
principal securities exchange or interdealer quotation system on which the
Common Stock is then listed or quoted;

(vi) use its commercially reasonable efforts to promptly notify the Stockholder
and the managing underwriter or underwriters, if any, after becoming aware
thereof, (A) when the registration statement or any related prospectus or any
amendment or supplement thereto has been filed, and, with respect to the
registration statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any U.S. state securities authority
for amendments or supplements to the registration statement or the related
prospectus or for additional information, (C) of the issuance by the SEC of any
stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation of
any proceeding for such purpose, or (E) within the Effective Period of the
happening of any event or the existence of any fact which makes any statement in
the registration statement or any post-effective amendment thereto, prospectus
or any amendment or supplement thereto, or any document incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in the registration statement or post-effective amendment thereto or any
prospectus or amendment or supplement thereto so that they

 

-19-



--------------------------------------------------------------------------------

will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(vii) during the Effective Period, use its commercially reasonable efforts to
obtain, as promptly as practicable, the withdrawal of any order enjoining or
suspending the use or effectiveness of the registration statement or any
post-effective amendment thereto or the lifting of any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
at the earliest date reasonably practicable;

(viii) use its commercially reasonable efforts to deliver promptly to the
Stockholder and the managing underwriters, if any, copies of all correspondence
between the SEC and the Company, its counsel or auditors and all memoranda
relating to discussions with the SEC or its staff with respect to the
registration statement (except to the extent such correspondence is currently
available via EDGAR) and permit the Stockholder to do such investigation with
respect to information contained in or omitted from the registration statement
as it deems reasonably necessary for the purpose of conducting due diligence
with respect to the Company; provided that any such investigation shall not
interfere unreasonably with the Company’s business;

(ix) use its commercially reasonable efforts to, as promptly as reasonably
practicable, provide and cause to be maintained a transfer agent and registrar
for all Registrable Shares covered by such registration statement not later than
the effective date of such registration statement;

(x) use its commercially reasonable efforts to cooperate with the Stockholder
and the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be sold under the registration statement in a form eligible for deposit with
the Depository Trust Corporation not bearing any restrictive legends (other than
as required by the Depository Trust Corporation) and not subject to any stop
transfer order with any transfer agent, and cause such Registrable Securities to
be issued in such denominations and registered in such names as the managing
underwriters, if any, may request in writing or, if not an underwritten
offering, in accordance with the instructions of the Stockholder, in each case
at least two Business Days prior to any sale of Registrable Securities;

(xi) in the case of a firm commitment underwritten offering, use its
commercially reasonable efforts to, as promptly as reasonably practicable, enter
into an underwriting agreement customary in form and substance (taking into
account the Company’s prior underwriting agreements) for firm commitment
underwritten secondary offerings of the nature contemplated by the applicable
registration statement;

(xii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data is, or

 

-20-



--------------------------------------------------------------------------------

is required to be, included in the registration statement) in customary form and
covering such matters as are customarily covered by such opinions and “cold
comfort” letters in connection with an offering of the nature contemplated by
the applicable registration statement;

(xiii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, provide to counsel to the Stockholder and to the managing
underwriters, if any, and no later than the time of filing of any document which
is to be incorporated by reference into the registration statement or prospectus
(after the initial filing of such registration statement), copies of any such
document;

(xiv) cause its officers to fully cooperate with the marketing of the Registered
Securities covered by the registration statement, including, at the
recommendation or request of the underwriters, making themselves available to
participate in “road-show,” “one-on-one,” and other customary marketing
activities in such locations (domestic and foreign) as recommended by the
underwriter(s);

(xv) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange; and

(xvi) use its commercially reasonable efforts to comply with the requirements of
Rule 144(c)(1) with respect to public information about the Company.

(b) In the event that the Company would be required, pursuant to
Section 5.7(a)(vi)(E), to notify the Stockholder or the managing underwriter or
underwriters, if any, of the happening of any event specified therein, the
Company shall, subject to Section 5.3(c), as promptly as practicable, prepare
and furnish to the Stockholder and to each such underwriter a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities that have been registered
pursuant to this Agreement, such prospectus shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Stockholder agrees
that, upon receipt of any notice from the Company pursuant to
Section 5.7(a)(vi)(E), it shall, and shall use its reasonable best efforts to,
cause any sales or placement agent or agents for the Registrable Securities and
the underwriters, if any, to forthwith discontinue disposition of the
Registrable Securities until such Person shall have received copies of such
amended or supplemented prospectus and, if so directed by the Company, to
destroy all copies, other than permanent file copies, then in its possession of
the prospectus (prior to such amendment or supplement) covering such Registrable
Securities as soon as practicable after the Stockholder’s receipt of such
notice.

(c) (i) If requested by the managing underwriter for an underwritten offering
(primary or secondary) of any equity securities of the Company, the Stockholder
agrees not to effect any Transfer of any Registrable Shares, including any sale
pursuant to Rule 144, and not to effect any Transfer of any other equity
security of the Company (in each case, other than as part of such underwritten
public offering) during the ten days prior to, and during the 90-day period

 

-21-



--------------------------------------------------------------------------------

(or such longer period as the Stockholder agrees with the underwriter of such
offering) beginning on, the consummation of any underwritten public offering
covered by a registration statement referred to in Section 5.4 if the
Stockholder is permitted to include Registrable Shares thereunder.

(ii) The Company hereby agrees that if it shall previously have received a
request pursuant to Section 5.1 or Section 5.2 for registration of Registrable
Securities in an underwritten offering, and if such previous registration shall
not have been withdrawn or abandoned, the Company, if requested by the managing
underwriter for such underwritten offering, shall not Transfer to a third party
or third parties any Common Stock, any other equity security of the Company or
any security convertible into or exchangeable for any equity security of the
Company until the earlier of (A) 90 days after the effective date of such
registration statement and (B) such time as all of the Registrable Securities
covered by such registration statement have been distributed; provided, however,
that notwithstanding the foregoing, the Company may Transfer Common Stock or
such other securities (1) as part of such underwritten offering, (2) pursuant to
a registration statement on Form S-8 or Form S-4 under the Securities Act or any
successor or similar form, (3) as part of a transaction under Rule 145 of the
Securities Act, (4) in one or more private transactions that would not interfere
with the method of distribution contemplated by such registration statement, or
(5) if such Transfer was publicly announced or agreed to in writing by the
Company prior to the date of the receipt of such request pursuant to
Section 5.1.

(d) The Stockholder shall furnish to the Company in writing such information
regarding the Stockholder and its intended method of distribution of the
Registrable Securities as the Company may from time to time reasonably request
in writing in order for the Company to comply with its obligations under all
applicable securities and other Laws and to ensure that the prospectus relating
to such Registrable Securities conforms to the applicable requirements of the
Securities Act and the rules and regulations thereunder. The Stockholder shall
promptly notify the Company of any inaccuracy or change in information
previously furnished by the Stockholder to the Company or of the occurrence of
any event, in either case as a result of which any prospectus relating to the
Registrable Securities contains or would contain an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly furnish to the Company any
additional information required to correct and update any previously furnished
information or required so that such prospectus shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e) In the case of any underwritten offering of shares of Common Stock
registered under a Takedown Prospectus Supplement or a Demand Registration
Statement, or in the case of a registration under Section 5.4 if the Company has
entered into an underwriting agreement in connection therewith, all shares of
Common Stock to be included in such offering or registration, as the case may
be, shall be subject to the applicable underwriting agreement and no Person may
participate in such offering or registration unless such Person agrees to sell
such Person’s securities on the basis provided therein and completes and
executes all questionnaires,

 

-22-



--------------------------------------------------------------------------------

indemnities, underwriting agreements and other documents (other than powers of
attorney) which must be executed in connection therewith, and provides such
other information to the Company or the underwriter as may be reasonably
requested to offer or register such Person’s Common Stock.

Section 5.8 Registration Expenses. The Stockholder shall bear all agent fees and
commissions, underwriting discounts and commissions and fees and disbursements
of its counsel and accountants in connection with any registration and sale of
any Registrable Securities, including pursuant to Section 5.1 or Section 5.4.
Except as otherwise provided in this Agreement, the Company shall bear all other
fees and expenses in connection with any registration statement for the
registration of any Registrable Securities, including all registration and
filing fees, all printing costs and all fees and expenses of counsel and
accountants for the Company.

Section 5.9 Indemnification; Contribution. (a) The Company shall, and it hereby
agrees to, indemnify and hold harmless the Stockholder and its controlling
Persons, if any, and each underwriter and its controlling Persons, if any, in
any offering or sale of the Registrable Securities, including pursuant to
Section 5.1, Section 5.2 or Section 5.4, against any losses, claims, damages or
liabilities, actions or proceedings (whether commenced or threatened) in respect
thereof and expenses (including actual out-of-pocket fees of counsel reasonably
incurred) (collectively, “Claims”) to which each such indemnified party may
become subject, insofar as such Claims (including any amounts paid in settlement
effected with the consent of the Company as provided herein), or actions or
proceedings in respect thereof, arise out of, relate to, are in connection with,
or are based upon an untrue statement or alleged untrue statement of a material
fact contained in any registration statement, or any preliminary or final
prospectus contained therein, or any amendment or supplement thereto, or any
document incorporated by reference therein, or arise out of, relate to, are in
connection with, or are based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, and the Company shall, and it hereby agrees to, reimburse
periodically the Stockholder or any such underwriter for any actual
out-of-pocket legal or other actual out-of-pocket expenses reasonably incurred
by them in connection with investigating or defending any such Claims; provided,
however, that the Company shall not be liable to any such Person in any such
case to the extent that any such Claims arise out of, relate to, are in
connection with, or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary or final prospectus, or amendment or supplement thereto, in
reliance upon information furnished to the Company by the Stockholder, any
underwriter or any Representative of the Stockholder, expressly for use therein,
or by the Stockholder’s failure to furnish the Company, upon request, with the
information with respect to the Stockholder, or any underwriter or
Representative of the Stockholder, or the Stockholder’s intended method of
distribution, that is the subject of the untrue statement or omission.

(b) The Stockholder shall, and hereby agrees to, (i) indemnify and hold harmless
the Company, its directors, officers, employees and controlling Persons, if any,
and each underwriter, its partners, officers, directors, employees and
controlling Persons, if any, in any offering or sale of Registrable Securities
against any Claims to which each such indemnified party may become subject,
insofar as such Claims (including any amounts paid in settlement as

 

-23-



--------------------------------------------------------------------------------

provided herein), or actions or proceedings in respect thereof, arise out of,
relate to, are in connection with, or are based upon an untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, or any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or any document incorporated by reference
therein, or arise out of, relate to, are in connection with, or are based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Stockholder
expressly for use therein, and (ii) reimburse the Company for any actual
out-of-pocket legal or other out-of-pocket expenses reasonably incurred by the
Company in connection with investigating or defending any such Claim.

(c) The Stockholder and the Company agree that if, for any reason, the
indemnification provisions contemplated by Section 5.9(a) or Section 5.9(b) are
unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or by
such indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 5.9(c) is not
permitted by applicable Law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits of the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 5.9(c) were
to be determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
preceding sentences of this Section 5.9(c). The amount paid or payable by an
indemnified party as a result of the Claims referred to above shall be deemed to
include (subject to the limitations set forth in Section 5.10) any actual
out-of-pocket legal or other out-of-pocket fees or expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action, proceeding or claim. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5.10 Indemnification Procedures. (a) If an indemnified party shall
desire to assert any claim for indemnification provided for under Section 5.9 in
respect of, arising out of or involving a Claim against the indemnified party,
such indemnified party shall notify the Company or the Stockholder, as the case
may be (the “Indemnifying Party”), in writing of such Claim, the amount or the
estimated amount of Damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Claim), any
other remedy sought thereunder, any relevant time constraints relating thereto
and,

 

-24-



--------------------------------------------------------------------------------

to the extent practicable, any other material details pertaining thereto (a
“Claim Notice”) promptly after receipt by such indemnified party of written
notice of the Claim; provided, however, that failure to provide a Claim Notice
shall not affect the indemnification obligations provided hereunder except to
the extent the Indemnifying Party shall have been materially prejudiced as a
result of such failure. The indemnified party shall deliver to the Indemnifying
Party, promptly after the indemnified party’s receipt thereof, copies of all
notices and documents (including court papers) received by the indemnified party
relating to the Claim; provided, however, that failure to provide any such
copies shall not affect the indemnification obligations provided hereunder
except to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such failure.

(b) If a Claim is made against an indemnified party, the Indemnifying Party will
be entitled to participate in the defense thereof and, if it so chooses, to
assume the defense thereof with separate counsel selected by the Indemnifying
Party and reasonably satisfactory to the indemnified party. Should the
Indemnifying Party so elect to assume the defense of a Claim, the Indemnifying
Party will not be liable to the indemnified party for legal expenses
subsequently incurred by the indemnified party in connection with the defense
thereof, unless the Claim involves potential conflicts of interest or
substantially different defenses for the indemnified party and the Indemnifying
Party. If the Indemnifying Party assumes such defense, the indemnified party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense (except as provided in the immediately preceding
sentence), separate from the counsel employed by the Indemnifying Party. The
Indemnifying Party shall be liable for the actual out-of-pocket fees and
expenses of counsel reasonably incurred by the indemnified party for any period
during which the Indemnifying Party has not assumed the defense thereof and as
otherwise contemplated by the two immediately preceding sentences. If the
Indemnifying Party chooses to defend any Claim, the other party shall cooperate
in the defense or prosecution thereof. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such Claim, and use of reasonable efforts to make employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Whether or not the Indemnifying Party shall
have assumed the defense of a Claim, the indemnified party shall not admit any
liability with respect to, or settle, compromise or discharge, such Claim
without the Indemnifying Party’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed). The Indemnifying Party may
pay, settle or compromise a Claim without the written consent of the indemnified
party, so long as such settlement (i) includes an unconditional release of the
indemnified party from all liability in respect of such Claim, (ii) does not
subject the indemnified party to any injunctive relief or other equitable
remedy, and (iii) does not include a statement or admission of fault,
culpability or failure to act by or on behalf of any indemnified party.

Section 5.11 Transferee Registration Rights. Any transferee who acquires at
least 5% of either the Registrable Shares or of the Registrable Debt pursuant to
a transaction that is not registered under the Securities Act (each, a
“Registrable Securities Transferee”) shall be entitled to enjoy the same
registration and other rights pursuant to this Article V as does the Stockholder
so long as the Registrable Shares or the Registrable Debt held by any such
Registrable Securities Transferee may not be sold or disposed of pursuant to
Rule 144 without volume limitations at the time when a Registrable Securities
Transferee seeks to exercise its rights pursuant

 

-25-



--------------------------------------------------------------------------------

to this Agreement. Any Registrable Securities Transferee shall enjoy such right
pursuant to this Section 5.11 if and to the extent the Company shall have
received (x) written notice from the Stockholder stating the name and address of
such Registrable Securities Transferee and identifying the amount of Registrable
Shares or Registrable Debt with respect to which such rights under this Article
V apply and (y) a written agreement from the Registrable Securities Transferee
to be bound by all of the relevant terms of this Article V. In relation to any
such Registrable Securities Transferee, the term “Stockholder” as used in this
Article V shall, where appropriate, be deemed to refer to such Registrable
Securities Transferee. After such Transfer, the Stockholder shall retain its
rights under this Agreement with respect to all other Registrable Securities
owned by the Stockholder. Upon the request of the Stockholder, the Company shall
execute a registration rights agreement with such Registrable Securities
Transferee or a proposed Registrable Securities Transferee substantially similar
to the applicable sections of this Article V.

ARTICLE VI

NON-COMPETITION

Section 6.1 Non-Competition. The Stockholder agrees that (a) for the period
commencing at the Closing and expiring on the date that is two years after the
first date on which the Stockholder’s Voting Percentage is less than 10%,
neither the Stockholder nor any of its controlled Affiliates shall, either
directly or indirectly, alone or with others, engage in (i) providing wireless
telecommunications services through a facilities based network in the Territory,
(ii) hold licenses from the FCC related to or necessary to provide such
services, (iii) act as a reseller, dealer or distributor in the Territory of
such services, or (iv) act as a mobile virtual network operator in the
Territory, and (b) for the period commencing at the Closing and expiring on the
first anniversary of the termination of the Trademark License in accordance with
its terms, manufacture, market or distribute any products or services under, or
use in any way, the trademark T-MOBILE in connection with any of the activities
described in clauses (a)(i), (ii), (iii) or (iv), other than by the Company and
its Affiliates in accordance with the terms of the Trademark License (each of
(a) and (b), a “Competing Business”). The Stockholder further agrees that,
during the applicable period set forth in clause (a) or (b), it will not own an
interest in (whether as a stockholder, member or partner, but in each case
excluding any such interest not exceeding 10% of any class of security), or
manage, operate, or control, or act as or have the right to appoint a director
of, any Person engaged in a Competing Business (other than the Company and its
Subsidiaries) (it being understood that no ownership permitted by this sentence
shall be considered to be a breach of any other part of this Section 6.1). For
the avoidance of doubt, neither (x) the offering or provision of products or
services (including software, apps, and “over-the-top” services) on, or the
conducting of transactions through, mobile or wireless devices or platforms, nor
(y) the resale of wireless telecommunications services ancillary to providing
information technology outsourcing services shall in any event be deemed to be
engaging a Competing Business. If the final judgment of a court of competent
jurisdiction declares any term or provision of this Section 6.1 invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to and shall reform this
Section 6.1 to reduce the time, geographic area and/or scope of activity, to
delete specific words or phrases, and/or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.

 

-26-



--------------------------------------------------------------------------------

Section 6.2 Reasonable Scope. The Stockholder acknowledges and agrees that the
agreements and covenants set forth in Section 6.1 are (i) necessary to protect
the legitimate business interests of the Company, (ii) reasonable as to time,
geographic area and scope of activity and do not impose a greater restraint on
the activities of the Stockholder than is reasonably necessary to protect such
legitimate interests of the Company, and (iii) reasonable in light of the
consideration and other value provided, directly or indirectly, to the
Stockholder by the Company pursuant to this Agreement and the Business
Combination Agreement. The Stockholder hereby waives any and all rights to
contest the validity of the agreements and covenants set forth in Section 6.1 on
the ground of the reasonableness of the length of their term or the breadth of
their geographic area or scope of activity.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Injunctive Relief. Each party hereto acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
of any of the provisions of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that the other party shall, in addition to
any other rights or remedies which it may have, be entitled to such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions. In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
Law, to have each provision of this Agreement specifically enforced against it,
without the necessity of posting bond or other security against it, and consents
to the entry of injunctive relief against it enjoining or restraining any breach
or threatened breach of such provisions of this Agreement.

Section 7.2 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns. Neither party may directly or indirectly
assign any of its rights or delegate any of its obligations under this
Agreement, by operation of law or otherwise, without the prior written consent
of the other party other than (a) in connection with a change in control of the
Stockholder or to any successor of the Company; (b) by the Stockholder in whole
or in part, to one or more of its Subsidiaries so long as the Stockholder
remains liable for its obligations as contained herein, or (c) in accordance
with Section 5.11. Any purported direct or indirect assignment in violation of
this Section 7.2 shall be null and void ab initio.

Section 7.3 Amendments; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, and no extension of time for the performance
of any of the obligations hereunder, shall be valid or binding unless set forth
in writing and duly executed by (a) the Company where enforcement of the
amendment, modification, discharge, waiver or extension is sought against the
Company or (b) the Stockholder where enforcement of

 

-27-



--------------------------------------------------------------------------------

the amendment, modification, discharge, waiver or extension is sought against
the Stockholder. Any such waiver shall constitute a waiver only with respect to
the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other
time. The waiver by the Company or the Stockholder of a breach of, or a default
under, any of the provisions hereof, or to exercise any right or privilege
hereunder, shall not be construed as a waiver of any other breach or default of
a similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder. Except as expressly provided in this Agreement, the rights and
remedies herein provided are cumulative and none is exclusive of any other, or
of any rights or remedies that any party may otherwise have at law or in equity.

Section 7.4 Termination. Except as otherwise provided in this Agreement
(including Section 5.6(b)), this Agreement shall terminate at any time after
which the Stockholder’s Voting Percentage is less than 5%; provided, however,
that (a) the obligations under Section 3.2 shall terminate at any time after
which the Stockholder’s Voting Percentage is less than 30%, (b) the indemnity
and contribution provisions contained in Section 5.9 and Section 5.10 shall
remain operative and in full force and effect regardless of any termination of
this Agreement; and (c) the provisions of Article VI and this Article VII shall
survive any termination of this Agreement or any provision thereof. Nothing in
this Agreement shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to any termination
hereof or to impair the right of a party to compel specific performance by the
other party of its obligations under this Agreement.

Section 7.5 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested and
postage prepaid, or by facsimile (providing confirmation of such facsimile
transmission):

if to MetroPCS, to:

T-Mobile US, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention: General Counsel

Fax: (425) 383-7040

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam O. Emmerich

Fax: (212) 403-2000

 

-28-



--------------------------------------------------------------------------------

if to the Stockholder, to:

Deutsche Telekom AG

Friedrich-Ebert-Alle 140

53113 Bonn, Germany

Attention: General Counsel

Fax: +49-228-181-74008

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam O. Emmerich

Fax: (212) 403-2000

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

Section 7.6 Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ANY CONFLICT-OF-LAWS RULE OR
PRINCIPLE THEREOF. Each party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of, or related to, this Agreement
or the Transaction, exclusively in the Delaware Court of Chancery, New Castle
County, or solely if that court does not have jurisdiction, a federal court
sitting in the State of Delaware (the “Chosen Courts”), and solely in connection
with claims arising under this Agreement or the Transaction (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts,
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any party hereto, and (d) agrees that service of
process upon such party in any such action or proceeding shall be effective if
notice is given in accordance with Section 7.5. Each party hereto irrevocably
designates C.T. Corporation as its agent and attorney-in-fact for the acceptance
of service of process and making an appearance on its behalf in any such claim
or proceeding and for the taking of all such acts as may be necessary or
appropriate in order to confer jurisdiction over it before the Chosen Courts and
each party hereto stipulates that such consent and appointment is irrevocable
and coupled with an interest.

(b) EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.

Section 7.7 Interpretation. The table of contents and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and, in the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

-29-



--------------------------------------------------------------------------------

Section 7.8 Entire Agreement; No Other Representations. This Agreement and the
Business Combination Agreement constitute the entire agreement, and supersede
all other prior and contemporaneous agreements, understandings, undertakings,
arrangements, representations and warranties, both written and oral, among the
parties with respect to the subject matter hereof.

Section 7.9 No Third-Party Beneficiaries. Except as explicitly provided for in
Section 5.9, Section 5.10 and Section 5.11, this Agreement is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

Section 7.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

MetroPCS Communications, Inc. By:  

/s/ Roger Linquist

  Name: Roger Linquist   Title: Chief Executive Officer

 

Deutsche Telekom AG By:  

/s/ Dr. Thomas Kremer

  Name: Dr. Thomas Kremer   Title: Member of Management Board By:  

/s/ Timotheus Höttges

  Name: Timotheus Höttges   Title: CFO DT Telekom

 

 

 

[Signature Page to Stockholder’s Agreement]